EXHIBIT 10.2

THE PBSJ CORPORATION

AMENDMENT TO THE

2008 EMPLOYEE RESTRICTED STOCK PLAN

THIS AMENDMENT (the “Amendment”), made on this 12th day of December, 2008, to
THE PBSJ CORPORATION 2008 EMPLOYEE RESTRICTED STOCK PLAN, by The PBSJ
Corporation, a Florida Corporation (the “Company”).

WITNESSETH:

WHEREAS, the Company did establish the 2008 Employee Restricted Stock Plan
effective as of January 19, 2008 (the “Plan”); and

WHEREAS, the Company reserved the right to amend the Plan.

NOW, THEREFORE, the Plan shall be amended as follows, effective as of
December 12th, 2008.

1. Paragraph (m) of Section 2 of the Plan hereby is amended in its entirety to
read as follows:

“(m) “Eligible Employee” means any individual (other than one who receives
retirement benefits, stipends, consulting fees, honorariums, and the like from
the Company or a Subsidiary, or who is a full time employee of any firm other
than the Company or a Subsidiary) who is a director of The Company or a
Subsidiary or (i) performs services as a full time or part-time regular employee
for the Company or a Subsidiary, including any individual who is an officer or
director of the Company or a Subsidiary; and (ii) is included on the regular
payroll of the Company or a Subsidiary. The term “Eligible Employee” also
includes any individual that the Committee anticipates will become an individual
identified in the preceding sentence, provided however, that no Award to any
such person shall be effective unless and until that individual satisfies the
requirements of the preceding sentence. An Employee on leave of absence may be
considered as still in the employ of the Company or a Subsidiary for purposes of
eligibility for participation in the Plan. The payment of a director’s fee by
the Company or a Subsidiary shall not be sufficient to constitute “employment”
by the Company.”

2. Paragraph (a) of Section 6 of the Plan hereby is amended in its entirety to
read as follows:

“(a) General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Award Agreement may contain such other
provisions, which shall not be inconsistent with the Plan, as the Committee
shall deem appropriate. The Committee shall retain the power and discretion to
accelerate, waive or modify, at any time, any term or condition of an Award that
is not mandatory under the Plan. Except in cases in which the Committee is
authorized to require other forms of consideration under the Plan, or to the
extent other forms of consideration must be paid to satisfy the requirements of
Florida law, no consideration other than services may be required for the grant
of any Award; provided that additional consideration may be required for the
exercise of an Award. Awards granted pursuant to the Plan need not be
compensatory and may, for example, be made as consideration for stock or other
equity interests in, and/or assets of, another entity paid by the Company and/or
any of its Subsidiaries pursuant to a merger, consolidation, stock purchase,
asset purchase, or other transaction. Any Restricted Stock granted pursuant to
this Plan shall be subject to all terms and conditions of the Company’s Bylaws,
and the Plan and any Award Agreement applicable to such Participant, except as
otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.”



--------------------------------------------------------------------------------

3. Paragraph (b) of Section 9 of the Plan hereby is amended in its entirety to
read as follows:

“(b) Limits on Transferability; Beneficiaries. Except as otherwise permitted by
the Company’s ByLaws and consented to in writing by the Committee (which consent
may be given or withheld by the Committee in its sole discretion), no Award or
other right or interest granted under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party, or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution or to a
Beneficiary upon the death of a Participant, and such Awards or rights that may
be exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative. A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Company’s
Bylaws, the Plan and any Award Agreement applicable to such Participant, except
as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.”

4. In all other respects, the Plan shall remain unchanged by this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed the
day and year first above written.

 

THE PBSJ CORPORATION By:  

/s/ Donald J. Vrana

Name:   Donald J. Vrana Title:   CEO